Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment Agreement”), dated as
of March 31, 2016 is among GROUPON, INC., as Borrower (the “Borrower”), the
Lenders party hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, the Administrative Agent, and the Lenders party thereto
have entered into that certain Credit Agreement dated as of August 1, 2014 (as
previously amended, the “Agreement”); and

WHEREAS, the Borrower has requested certain amendments be made to the Agreement
and the Lenders party hereto are willing to amend the Agreement on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

SECTION 1. Definitions. Capitalized terms used in this Amendment Agreement but
not otherwise defined herein, shall have the same meanings given to them in the
Agreement.

SECTION 2. Amendments. Subject to the effectiveness hereof pursuant to
Section 3, the Credit Agreement is hereby amended as follows:

Section 2.1 Section 1.01 of the Agreement is hereby amended by inserting in the
appropriate alphabetical order the following new definitions:

“Senior Secured Indebtedness” means, at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Restricted Subsidiaries other than
unsecured Indebtedness.

Section 2.2. The definition of “Indebtedness” in Section 1.01 of the Agreement
is hereby amended by adding the following sentence at the end thereof:

Notwithstanding anything in this Agreement to the contrary, for purposes of
calculating the financial covenants hereunder, the amount of the “Indebtedness”
attributable to the $250,000,000 aggregate principal amount of Convertible Notes
issued 2016 and due 2022 shall be deemed to be the actual principal amount
outstanding with respect thereto.

Section 2.3 Section 6.06 of the Agreement is amended and restated as follows:

SECTION 6.06 Restricted Payments. The Borrower will not,



--------------------------------------------------------------------------------

and will not permit any of its Restricted Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,
(b) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests, (c) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Restricted Subsidiaries, (d) so
long as no Default shall be continuing or result therefrom the Borrower may make
additional Restricted Payments in an aggregate amount not greater than
$150,000,000 from the period from the Amendment Effective Date (as defined in
the Second Amendment to Credit Agreement dated as of March 31, 2016 among the
Borrower, the Lenders party thereto and the Administrative Agent) through
June 30, 2017; provided that the aggregate amount of Restricted Payments under
this clause (d) shall not exceed (i) $100,000,000 in the aggregate prior to
December 31, 2016 and (ii) $50,000,000 per fiscal quarter and (e) beginning
July 1, 2017, so long as no Default shall be continuing or result therefrom, the
Borrower may make additional Restricted Payments either (i) on an unlimited
basis, if at the time of making such Restricted Payment the Funded Indebtedness
to EBITDA Ratio, calculated on a pro forma basis, is less than to 2.0 to 1.0,
(ii) in an aggregate amount not greater than $50,000,000 per fiscal year, if at
the time of making such Restricted Payment the Funded Indebtedness to EBITDA
Ratio, calculated on a pro forma basis, is 2.0 to 1.0 or more, but less than
2.25 to 1.0 or (iii) in an aggregate amount not greater than $20,000,000 per
fiscal year, if at the time of making such Restricted Payment the Funded
Indebtedness to EBITDA Ratio, calculated on a pro forma basis, is to 2.25 to 1.0
or more.

Section 2.4. Section 6.11 of the Agreement is amended and restated as follows:

6.11 Financial Covenants.

(a) Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio, for any period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter set forth below, to be less than the amount set
forth opposite such date below:

 

Fiscal Quarter Ending

  

Fixed Charge Coverage Ratio

March 31, 2016

   2.00 to 1.00

June 30, 2016

   1.05 to 1.00

September 30, 2016

   1.10 to 1.00

December 31, 2016

   1.25 to 1.00

March 31, 2017

   1.50 to 1.00

June 30, 2017 and thereafter

   2.00 to 1.00

 

2



--------------------------------------------------------------------------------

(b) Funded Indebtedness to EBITDA Ratio. The Borrower will not permit the Funded
Indebtedness to EBITDA Ratio, for any period of four consecutive fiscal quarters
ending on the last day of any fiscal quarter set forth below, to be greater than
the amount set forth opposite such date below:

 

Fiscal Quarter Ending

  

Funded Indebtedness to
EBITDA Ratio

March 31, 2016

   2.50 to 1.00

June 30, 2016

   3.50 to 1.00

September 30, 2016

   3.25 to 1.00

December 31, 2016 and thereafter

   2.75 to 1.00

(c) Unrestricted Cash. The Borrower and the Restricted Subsidiaries will
maintain, as of the last day of each fiscal quarter, Unrestricted Cash of not
less than the greater of (i) $400,000,000 and (ii) 100% of the amount of the
total Commitment; provided that no less than 50% of such required Unrestricted
Cash shall be held in accounts with Lenders or their Affiliates.

(d) Minimum Liquidity. The Borrower and the Restricted Subsidiaries will
maintain at the end of each fiscal quarter minimum Liquidity equal to at least
70% of Accrued Merchant and Supplier Payables for such fiscal quarter.

(e) Senior Secured Indebtedness to EBITDA Ratio. The Borrower will not permit
the ratio of (a) Senior Secured Indebtedness to (b) EBITDA for any period of
four consecutive fiscal quarters ending on the last day of any fiscal quarter to
be greater than 2.00:1.00.

SECTION 3. Conditions. This Amendment Agreement shall bind the parties hereto
pursuant to its terms on the date the Administrative Agent (or its counsel)
shall have received from the Required Lenders, the Borrower and the other Loan
Parties, a counterpart of this Amendment Agreement signed on behalf of such
Person; provided that Section 2 of this Amendment Agreement shall not be
operative until the date (such date, if any, the “Amendment Effective Date”) on
which each of the following conditions has been satisfied (provided that if such
conditions are not satisfied on or prior to May 16, 2016, this Amendment
Agreement shall terminate and cease to have any effect):

 

  (a) Debt Issuance. The Borrower shall have issued $250,000,000 aggregate
principal amount of Convertible Notes due 2022 with an interest rate no greater
than 4.50% pursuant to an exemption from registration under the Securities Act
of 1933, as amended.

 

  (b) Representations; Default. Both before and after giving effect to this
Amendment Agreement, the following statements by the Borrower shall be true and
correct (and the Borrower, by its execution of this Amendment Agreement, hereby
represents and warrants to the Administrative Agent and the Lenders that such
statements are true and correct as at such times):

 

3



--------------------------------------------------------------------------------

  i. The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects); and

 

  ii. No Default or Event of Default shall have occurred and be continuing.

 

  (c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower an amendment fee for each Lender that, on or prior to noon (Chicago
time) on March 31, 2016, delivers a signed counterpart of this Amendment
Agreement to the Administrative Agent, in an amount equal the product of 0.10%
multiplied by such Lender’s pro rata share (based upon its Applicable
Percentage) of the amount of the total Commitments.

SECTION 4. Miscellaneous.

Section 4.1. Ratifications. The terms and provisions set forth in this Amendment
Agreement shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment Agreement, the terms and provisions of the Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent and the Lenders agree that the
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with its terms (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
For all matters arising prior to the effective date of this Amendment Agreement,
the Agreement (as unmodified by this Amendment Agreement) shall control.

Section 4.2. Authorization; Validity. The execution, delivery and performance by
the Borrower of this Amendment Agreement have been duly authorized by all
necessary corporate and, if required, stockholder action. This Amendment
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 4.3 . Government Approval, Regulation, etc. The execution, delivery and
performance by the Borrower of this Amendment Agreement (a) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Collateral Documents, and (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Restricted Subsidiaries or any order of any
Governmental Authority.

 

4



--------------------------------------------------------------------------------

Section 4.4. Entire Agreement. This Amendment Agreement, together with the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment Agreement may be changed,
modified, waived or canceled orally or otherwise, except in writing.

Section 4.5. Full Force and Effect of Loan Documents. Except as hereby
specifically amended, modified or supplemented, the Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects (including, without
limitation, the Borrower’s obligations with respect to reimbursement of costs
and expenses of the Administrative Agent pursuant to Section 9.03 of the Credit
Agreement) and shall be and remain in full force and effect according to their
respective terms.

Section 4.6. Counterparts. This Amendment Agreement may be executed in any
number of counterparts, each of which shall be deemed an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment Agreement by telecopy, facsimile or other
electronic transmission (including .PDF) shall be effective as delivery of a
manually executed counterpart of this Amendment Agreement.

Section 4.7. Governing Law. This Amendment Agreement shall be construed in
accordance with and governed by the law of the State of New York.

Section 4.8. Incorporation of Credit Agreement Provisions. The provisions of
Section 9.07 (Severability) and Section 9.10 (Waiver of Jury Trial) of the
Credit Agreement are incorporated by reference as if fully set forth herein,
mutatis mutandis.

Section 4.9. References. All references in any of the Loan Documents to the
“Agreement” or the “Credit Agreement” shall mean the Agreement or Credit
Agreement, as applicable, as amended by this Amendment Agreement.

Section 4.10. Headings. The headings, captions, and arrangements used in this
Amendment Agreement are for convenience only and shall not affect the
interpretation of this Amendment Agreement.

Section 4.11. Successors and Assigns. This Amendment Agreement is binding upon
and shall inure to the benefit of the Administrative Agent, the Lenders, the
Borrower, and their respective successors and assigns as provided in the
Agreement.

 

5



--------------------------------------------------------------------------------

Section 4.12. Loan Document. The execution, delivery and effectiveness of this
Amendment Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents. This Amendment Agreement shall for all purposes
constitute a Loan Document.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

GROUPON, INC. By:  

/s/ Brian Kayman

 

Name: Brian Kayman

Title: Interim Chief Financial Officer

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Daglas Panchal

 

Name: Daglas Panchal

Title: Vice President

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Jonathan Kerner

 

Name: Jonathan Kerner

Title: Authorized Signatory

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:  

/s/ Jack Gaziano

 

Name: Jack Gaziano

Title: Managing Director

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Casey Klepsch

 

Name: Casey Klepsch

Title: Assistant Vice President

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ M. Scott Randall

 

Name: M. Scott Randall

Title: Second Vice President

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Diane Marshall

 

Name: Diane Marshall

Title: Vice President

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

OPUS BANK, as a Lender By:  

/s/ Geoff Anfuso

 

Name: Geoff Anfuso

Title: Senior Managing Director

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

WESTERN ALLIANCE BANK, as a Lender By:  

/s/ Matt Kappadakunnel

 

Name: Matt Kappadakunnel

Title: Vice President

[Signature Page to Second Amendment Agreement to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTOR CONSENT

Each of the undersigned Guarantors: (i) consents and agrees to this Second
Amendment to Credit Agreement dated as of March 31, 2016, including, without
limitation, Section 4.1 thereof, and (ii) agrees that each of the Guarantee, the
Security Agreement and the other Loan Documents to which is it a party are each
in full force and effect and continue to be its legal, valid and binding
obligation enforceable against it in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

GUARANTORS:

    GROUPON GOODS, INC.,

    as a Grantor

  By:  

/s/ Brian Kayman

 

Name: Brian Kayman

Title: Vice President

    GROUPON CANADA CORP, INC.,

    as a Grantor

  By:  

/s/ Brian Kayman

   

Name: Brian Kayman

Title: Vice President

    GROUPON GETAWAYS, INC.,

    as a Grantor

  By:  

/s/ Brian Kayman

 

Name: Brian Kayman

Title: Vice President

[Guarantor Consent]